Appeal from a decision and award of the Workmen’s Compensation Board. Decedent was employed as a blacksmith and machinist in a glass manufacturing plant. Having no previous record of heart disease, he collapsed on August 11, 1952 while working at a hot oven in a maximum temperature of 90 degrees, with a reaction of headache, vomiting and other acute symptoms. Examination disclosed a very high blood pressure, and an electrocardiogram showed evidence of coronary insufficiency, but no evidence of occlusion or thrombosis. The next month, on September 27, while exerting pressure loosening a nut, he suffered other acute symptoms, attributed by medical testimony to cardiac difficulty. He worked later on another job without further trouble; but on November 23 he suffered a coronary occlusion, the diagnosis of which is not in dispute, and he was immediately hospitalized, where he remained until he died as a result of this condition on May 27. There is medical proof that the episodes of August 11 and September 27 had no causal relationship to the coronary attack on November 23; but there is other medical opinion which attributes a relationship to such attack of the two earlier incidents. One factor in support of this opinion of connective causation is the view that although decedent had no record of cardiac difficulty before August 11, all the electrocardiographs taken after that date showed coronary insufficiency, and that no such electrocardiograms were ever normal. From the evidence relating to the two incidents the board could have found as a fact that accidental causation was a factor in the physical development of the coronary occlusion of November 23. In support of this there is expressed medical theory and opinion that an affected heart muscle such as that disclosed by the August examination would more readily be susceptible to further damage of the kind demonstrated by the attack of November. The record thus gives support to the decision. Award affirmed, with costs to the Workmen’s Compensation Board. Bergan, J. P., Gibson, Herlihy and Reynolds, JJ., concur.